Citation Nr: 0943934	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-17 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to 
July 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in August 2008.  A 
transcript of that hearing is of record.

During his August 2008 Board hearing, the Veteran noted that 
he had experienced ringing or buzzing in his ears since in-
service acoustic trauma.  As such, the issue of service 
connection for tinnitus is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  By way of a September 2005 rating decision, the RO denied 
service connection for bilateral hearing loss; the Veteran 
did not appeal.  

2.  The RO continued the previous denial by way of a February 
2006 rating decision; the Veteran did not appeal.  

3.  Evidence received since the February 2006 RO decision is 
new to the record, and by itself or when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the underlying claim.

4.  Hearing loss in the left ear is likely attributable to 
noise exposure during military service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for left ear hearing 
loss.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304 (2009).

2.  The Veteran has left ear hearing loss that is the result 
of disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a February 2006 rating decision denied 
service connection for left ear hearing loss; the Veteran did 
not appeal, and therefore, this 2006 rating decision 
represents a final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for left ear 
hearing loss may not be reopened unless VA has received 
evidence that was both not of record at the time of the 2006 
denial, and that also raises a reasonable possibility of 
substantiating the claim that the Veteran's left ear hearing 
loss is related to military service.

The pertinent regulations note that for the purposes of 
applying the laws administered by VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of those frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
However, the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Significant evidence and argument has been added to the 
record since the prior final denial in February 2006, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the Veteran's left ear hearing loss is related to his 
time spent in the military.  Here, the Veteran's claim was in 
part, originally denied because the 1972 separation 
examination did not show left ear auditory thresholds which 
met the VA definition of a hearing loss disability.  
Specifically, the July 1972 separation examination reported 
that pure tone thresholds, in decibels for the left ear were 
as follows:  20 decibels at 500 Hertz; 15 decibels at 1000 
Hz, 10 decibels at 2000 Hz, 10 decibels at 3000 Hz, 10 
decibels at 4000 Hz, and 35 decibels at 6000 Hz.  

Newly submitted evidence since the 2006 denial includes a May 
2007 VA audiological evaluation which shows evidence of 
impaired left ear hearing acuity in accordance with VA 
regulations.  Specifically, pure tone threshold averages for 
the Veteran's left ear were as follows: 35 decibels at 500 
Hz, 40 decibels at 1000 Hz, 40 decibels at 2000 Hz, 60 
decibels at 3000 Hz, and 75 decibels at 4000 Hz.  As such, 
medical evidence received since the last prior final denial 
reveals current evidence of a left ear hearing disability in 
accordance with VA regulations that did not exist at the time 
of the February 2006 denial.  Further, at the August 2008 
Board hearing, the Veteran described the circumstances 
surrounding his in-service noise exposure in greater detail 
than he had previously, noting that during basic training, 
while going through an infiltration course, he had to crawl 
in between bunkers where mortars were exploding.  He noted a 
particular incident where he crawled too close to a bunker at 
the exact time a mortar exploded, and stated that he 
immediately noticed a difference in his hearing acuity after 
this incident.  He also noted that since the in-service 
acoustic trauma he has been suffering from reduced hearing 
acuity in his left ear.  See August 2008 Board hearing.

The Board finds that the May 2007 VA examination which 
contained evidence of a current left ear hearing disability 
in accordance with VA regulations, in addition to the 
Veteran's statements at the August 2008 Board hearing that he 
has experienced a loss of left ear hearing acuity since the 
in-service noise exposure, when taken together, raise a 
reasonable possibility of substantiating the claim.  As such, 
the Board finds that new and material evidence to reopen a 
claim of service connection for the Veteran's left ear 
hearing loss has been presented, and the claim is therefore 
reopened.

II. Service Connection

Initially, the Board notes that the Veteran is currently 
service connected for right ear hearing loss, with the RO 
determining that his right ear hearing loss is a result of 
exposure to noise while serving in the military.  The 
Veteran's DD Form 214 shows that he obtained an expert rifle 
badge, and his military occupational specialty (MOS) notes 
that he served in motor transportation, with the equivalent 
civilian occupation noted to be an automobile mechanic's 
assistant.  

The Veteran contends that his currently diagnosed left ear 
hearing loss is the result of in-service acoustic trauma.  As 
noted above, the Veteran states that during training, he was 
required to go through an infiltration course, which required 
him to crawl between bunkers containing exploding mortars.  
The Veteran noted that on one particular occasion, he crawled 
too close to a bunker, and a mortar exploded right next to 
him.  He stated that since this in-service incident, he has 
suffered with left ear hearing loss, and noted that 
immediately after the incident, he noticed ringing in his 
ears, and reduced hearing acuity.

A review of the service treatment records (STRs) reveals a 
normal hearing evaluation at entrance into service (a July 
1971 whispered voice examination revealed hearing acuity of 
15/15 bilaterally); however, a July 1972 discharge 
examination specifically noted bilateral high frequency 
hearing loss, noting puretone threshold averages in the left 
ear of 15 decibels at 1000 Hz, 10 decibels at 2000 Hz, 10 
decibels at 3000 Hz, 10 decibels at 4000 Hz, and 35 decibels 
at 6000 Hz.

The Veteran was afforded a VA audiological examination in May 
2007.  The May 2007 audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
80
85
LEFT
35
40
40
60
75

Pure tone threshold averages were 60 decibels for the right 
ear, and 54 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 88 percent in the left ear.  The examiner 
diagnosed the Veteran with moderate sensorineural hearing 
loss in the left ear, and opined that it was less likely than 
not that the Veteran incurred a hearing loss in the left ear 
from exposure to noise in the military service.  The examiner 
reasoned that the 1972 hearing test showed normal hearing 
from 500 to 4000 Hertz, and that the air conduction 
thresholds shown on the VA examination revealed greater low 
frequency loss than would be anticipated from a strictly 
noise induced loss of hearing.  However, the examiner opined 
that it was as likely as not that the Veteran incurred a high 
frequency sensorineural hearing loss in the right ear as the 
result of exposure to noise in the military because the 1972 
hearing test showed a hearing loss at 4000 Hz.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

Here, the Veteran is currently diagnosed with left ear 
hearing loss-moderate sensorineural hearing loss with a pure 
tone threshold average of 54 decibels, and speech 
discrimination of 88 percent.  See May 2007 VA examination.  
Further, his STRs show no evidence of left ear hearing loss 
at entrance, but the July 1972 discharge examination shows a 
left ear elevated pure tone threshold of 35 decibels at 6000 
Hz.  Further, regarding continuity of symptomatology, the 
Veteran has stated that he has experienced hearing problems 
since the in-service acoustic trauma where he was in close 
proximity to an exploding mortar, noting that he experienced 
humming in both ears immediately following the incident.  In 
this regard, the Board notes that the Veteran is competent to 
testify to in-service acoustic trauma (see Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002)), and in any event, 
VA has essentially conceded that he was exposed to acoustic 
trauma in service because his right ear has been service 
connected as directly related to in-service noise exposure.

Lastly, the Board does not find the rationale for the May 
2007 VA examiner's opinion to be consistent with the record, 
especially the Veteran's history.  Specifically, the only 
rationale provided for the 2007 examiner's opinion was that 
the 1972 hearing test showed normal hearing from 500 to 4000 
Hz, and a statement that the 2007 audiological evaluation 
revealed greater low frequency loss than would be anticipated 
from a strictly noise induced hearing loss.  Initially, the 
Board notes that although the 1972 discharge examination 
revealed normal hearing from 500 to 4000 Hz, the examination 
did find a pure tone threshold of 35 decibels at 6000 Hz, 
which indicates some degree of hearing loss, and the examiner 
at the time diagnosed the Veteran with bilateral high 
frequency hearing loss.  This significant information was not 
addressed by the 2007 VA audiologist.  Further, the statement 
that the Veteran's current left ear low frequency hearing 
loss was greater than would be anticipated from a 
"strictly" noise induced hearing loss does not answer the 
question as to whether left ear hearing loss was at least in 
part due to in-service noise exposure.  As such, the Board 
does not find the May 2007 VA audiologist's opinion 
persuasive.  

In summary, the Veteran is currently diagnosed with left ear 
hearing loss.  In-service noise exposure has been conceded as 
his right ear hearing loss has been service connected based 
on in-service noise exposure.  Further, the Veteran has 
described symptoms of decreased hearing acuity ever since the 
in-service mortar explosion.  Lastly, and perhaps most 
significantly, the Veteran was found to have normal hearing 
at his July 1971 entrance examination but was diagnosed with 
bilateral high frequency hearing loss at discharge.  
Therefore, based on the above analysis, and providing the 
Veteran with the benefit of the doubt, (see 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102), the Board finds that service 
connection for left ear hearing loss is warranted.  


ORDER

Service connection for left ear hearing loss is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


